DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 13-31 are pending in the application.  Claims 1-12 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/101471, filed on August 21, 2018, which claims the priority of the Chinese Patent Application No. 201710765745.0, filed on August 30, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2020, 08/07/2020, 08/07/2020 and 01/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment of non-small cell lung cancer (NSCLC) mediated by mutant forms of EGFR, does not reasonably provide enablement for the range of diseases/disorders recited in the cited claims.  The specification does not enable any person skilled in the practice the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
(A)The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The analysis is as follows:
The breadth of the claims and nature of the invention
The claims are broad, encompassing pharmacological treatment of a large number of diseases/disorders, characterized by a similarly wide range of causes, etiologies, and standard methods of treatment, by administration of a compound of the claimed genus of formula (I). 
The state of the art and level of one of ordinary skill
As noted by Applicants, an EGFR tyrosine kinase inhibitor (EGFR-TKI) is a molecular targeted drug targeting EGFR, which mainly blocks the further transmitting of signal into the cell by competitively binding to the binding site of the EGFR tyrosine kinase catalytic domain located on the cell surface with ATP, thereby inhibiting the growth of tumor cells and inducing their apoptosis. At present, EGFR-TKIs such as gefitinib and erlotinib have been widely used in the clinical practice. Although EGFR inhibitors such as gefitinib and erlotinib have achieved remarkable therapeutic effects against EGFR-mutant, advanced non-small cell lung cancer (NSCLC), these existing EGFR-TKIs were later found to encounter primary resistance or secondary resistance in the treatment of NSCLC. Therefore, the treatment of advanced NSCLC is facing 
In 2015, the U.S. FDA approved the small-molecule EGFR inhibitor osimertinib, 
    PNG
    media_image1.png
    270
    345
    media_image1.png
    Greyscale
 a compound of the same structural class as claimed in the instant application, for treatment of NSCLC.  According to Sun (Expert Opinion of Pharmacotherapy 2017 18(2):225-231; published 02 Feb 2017) (see p. 229 col. 2 par. 3), “[o]simertinib is the only agent approved for targeting or overcoming T790M-associated acquired resistance to gefitinib, erlotinib, or afatinib in patients with NSCLC. Osimertinib should be considered the new standard of care for patients who fail to first- or second-generation EGFR TKIs and develop T790M mutation in place of platinum doublets chemotherapy based on efficacy and toxicity data.  Furthermore, the promising clinical results of osimertinib in patients with CNS metastases including brain metastasis and leptomeningeal seeding shed light on those patients who have been difficult to treat.”  The examiner notes that to his knowledge, based on a search of the prior art, no diseases besides NSCLC have been demonstrated to be effectively treatable by 
The level of ordinary skill in the art is commensurate with the skill level of those performing the work of the recited state of the art, in this case M.D. and/or Ph.D. training or the equivalent.
The level of predictability in the art, the amount of direction provided by the inventor and the existence of working examples
Due to the unpredictability in the pharmaceutical art, it is noted that in general each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and/or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  
Applicants demonstrate sub-nM IC50 values for inhibition of L858R/T790M EGFR, selectivity for the mutant over wild-type receptor, superior antiproliferative selectivity for lung cancer cells comprising relevant EGFR mutations over skin cancer cells comprising WT EGFR, improved metabolic stability in microsome assays for some of the deuterated compounds compared with non-deuterated forms, and similar pharmacokinetic parameters (in rats) for the deuterated and non-deuterated compounds.  It is reasonable to conclude that the instantly-claimed compounds have a reasonable likelihood of success in treatment of lung cancers characterized by mutant EGFR.  No demonstration of treatment of any other diseases/disorders have been described.  
Accordingly, based on the contents of the prior art (Sun, for example) and the specification, it is apparent that development and use of EGFR inhibitors of this class for treatment of the wide range of diseases/disorders other than for NSCLC, as recited in the cited claims, is accompanied by a considerable degree of unpredictability. 
The quantity of experimentation needed to make or use the invention
The lack of adequate guidance in the specification or existing art with regard to methods of treatment of the range of diseases/disorders claimed presents significant problems of enablement in view of the unpredictability extant in this art. In view of the Wands factors, and absent a reasonable a priori expectation of success for using the recited compounds to treat the range of diseases/disorders recited in these claims, one having ordinary skill in the art would have to perform an undue amount of experimentation to practice the invention commensurate in scope with the claims with no reasonable expectation of success.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the phrase “A method of treating at least one of the EGFR-mutant diseases…”.  Discussion of mutants of EGFR and their role in disease in the specification (throughout) is acknowledged; however, the discussion therein would not have apprised the ordinary artisan at the time the application was effectively filed of the full scope envisioned by the recitation “EGFR-mutant diseases”, and there appears to be no widely-held consensus in the art of its full scope and meaning.  A recitation such as “treating diseases mediated by mutant forms of EGFR”, or the like, may be ameliorative.
Claim 27 recites the phrase “wherein the at least one EGFR mutant is…”.  There is insufficient antecedent basis for this limitation in the claim, as the antecedent claim recites “EGFR-mutant diseases” not an “EGFR mutant”.
Claim 28 recites the phrase “wherein the at least one EGFR mutant is selected from at least one double mutant of del19/T790M or L858R/T790M.”  There is insufficient antecedent basis for this limitation in the claim, as the antecedent claim recites “EGFR-mutant diseases” not an “EGFR mutant”.  In addition, a reasonable interpretation of the recitation is that the EGFR mutant is itself a double mutant of del19/T790M or L858R/T790M; that is, it appears to comprise two additional mutations in addition to del19/T790M or L858R/T790M.  The envisioned meaning is unclear.
Claim 29 recites treatment of diseases, including “organ transplantation”, which the ordinary artisan recognizes is not a disease.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Allowable Subject Matter
Claims 13-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed deuterated compounds of formula (I) and pharmaceutical compositions thereof are novel and unobvious over the prior art.  The closest prior art is US 2016/0102076 A1 (effective filing date 13 Oct 2014), which (Abstract and throughout) teaches compounds and compositions for modulating EGFR mutant kinase activities, including non-deuterated compounds that otherwise meet the limitations of at least claim 1, for example the compound of Example 73 (p. 33) as follows: 
    PNG
    media_image2.png
    364
    330
    media_image2.png
    Greyscale
.  However, many other structurally similar compounds are described having essentially the same, or in some instances, better overall performance in biological tests (see Tables 1-7).  Accordingly, the ordinary artisan at the time the instant application was effectively filed would not have found it obvious to select a compound of formula (I) to prepare in deuterated form (i.e. containing at least one deuterium atom) with a goal of accruing potential pharmacological advantages of deuteration that are known in the art.  There is no teaching, suggestion or motivation for the claimed deuterated compounds in the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625